COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Beales and Russell
              Argued at Richmond, Virginia
UNPUBLISHED




              TAMMY T. WARE
                                                                                           MEMORANDUM OPINION BY
              v.            Record No. 0673-16-2                                            JUDGE WILLIAM G. PETTY
                                                                                               FEBRUARY 7, 2017
              SUDARSAN SRINIVASAN


                                                     FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                                                  James S. Yoffy, Judge

                                           Janipher W. Robinson (Robinson & Greene, on briefs), for
                                           appellant.

                                           Kimberly L. Fitzgerald (Rick A. Friedman, II; Friedman Law Firm,
                                           P.C., on brief), for appellee.


                            Tammy T. Ware (“wife”) appeals the trial court’s spousal support award. She argues that

              the trial court abused its discretion in setting the amount of her spousal support. Wife also argues

              that the trial court failed to consider all of the statutory factors in Code § 20-107.1 as required. For

              the following reasons, we affirm the decision of the trial court.

                            Wife argues that the trial court erred in reducing the amount of spousal support from her

              pendente lite award while increasing her expenses and failing to consider her health and cost of

              insurance. Because this Court does not have an adequate appendix from which to review the

              issue, we will not address the issue on the merits.

                            It is an axiom of appellate law that “the judgment of the lower court is presumed to be

              correct and the burden is on the appellant to present to us a sufficient [appendix] from which we can

              determine whether the lower court has erred in the respect complained of.” Patterson v. City of

                                                                          
                            
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Richmond, 39 Va. App. 706, 717, 576 S.E.2d 759, 765 (2003) (quoting Smith v. Commonwealth,

16 Va. App. 630, 635, 432 S.E.2d 2, 6 (1993)). “The appendix must include ‘any testimony and

other incidents of the case germane to the questions presented.’” Id. at 717, 576 S.E.2d at 764

(quoting Rule 5A:25(c)(3)). Indeed, its purpose is to assist this Court in determining the merit of the

claims.

                 The appendix is a tool vital to the function of the appellate process
                 in Virginia. Without it, the [three judges on this panel] would have
                 to pass the original record from one to the other. Much of the
                 contents, though material at trial, may be utterly irrelevant to the
                 issues posed on appeal. By requiring the publication and
                 distribution of an appendix which excludes all irrelevancies, the
                 Rules of Court expedite the adjudication of the appeal and reduce
                 the costs. By requiring the inclusion of all parts of the record
                 germane to the issues, the Rules promote the cause of plenary
                 justice.

Thrasher v. Burlage, 219 Va. 1007, 1009-10, 254 S.E.2d 64, 66 (1979). “Thus, the filing of an

appendix that complies with the Rules, is ‘essential to an informed collegiate decision.’”

Patterson, 39 Va. App. at 717, 576 S.E.2d at 765 (quoting Thrasher, 219 Va. at 1009-10, 254

S.E.2d at 66).

          The appendix in this case is insufficient because it does not contain a necessary

transcript. Wife did not include the transcript from the September 28, 2015 hearing on the

merits. Wife did include a transcript from a March 28, 2016 hearing on a motion to reconsider;

however, no evidence was presented at that hearing. Without the transcript from the September

28 hearing, we cannot determine whether the trial court abused its discretion in setting the

amount of spousal support.  See Fadness v. Fadness, 52 Va. App. 833, 845, 667 S.E.2d 857, 865

(2008) (“A circuit court has ‘broad discretion in setting spousal support and its determination

will not be disturbed except for a clear abuse of discretion.’” (quoting Brooks v. Brooks, 27
Va. App. 314, 317, 498 S.E.2d 461, 463 (1998))).



                                                 - 2 - 
        It is assumed that the appendix contains everything germane to the assignments of error,

Rule 5A:25(h), and although this Court may consider other parts of the record, we decline to do

so in this case. Wife did not provide a “clear and concise statement of the facts that relate to the

assignments of error, with references to the pages of the transcript, written statement, record, or

appendix” as required by Rule 5A:20(d). Instead, wife provided only three sentences in her

statement of facts. We decline “to comb through the record . . . in order to ferret-out for

ourselves the validity of [wife’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d
615, 625 n.7 (1988); see Fadness, 52 Va. App. at 850, 667 S.E.2d at 865 (“To ignore [our

procedural rules] by addressing the case on the merits would require this court to be an advocate

for, as well as the judge of the correctness of, [wife’s] position on the issues [s]he raises.”

(quoting Jones v. Commonwealth, 51 Va. App. 730, 734-35, 660 S.E.2d 343, 345 (2008))).

       Wife also argues that the trial court erred because it did not set out each factor in Code

§ 20-107.1(E) and did not quantify the weight it gave each factor. We disagree.

       In determining the nature and amount of spousal support, the trial court is required to

consider the factors set out in Code § 20-107.1(E). Failure to do so is reversible error. Joynes v.

Payne, 36 Va. App. 401, 420, 551 S.E.2d 10, 19 (2001). However, “the trial court is not required

to quantify or elaborate exactly what weight or consideration it has given to each of the statutory

factors.” Id. (quoting Woolley v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422, 426 (1986)).

At most, in a contested case, the final order must include “written findings and conclusions of the

court identifying the factors in subsection E which support the court’s order.” Benzine v.

Benzine, 52 Va. App. 256, 261, 663 S.E.2d 105, 108 (2008) (second emphasis added) (quoting

Code § 20-107.1(F)).

       Here, a review of the trial court’s January 19, 2016 letter opinion demonstrates that the

trial court complied with the statutory requirements. At the beginning of the letter opinion

                                                 - 3 - 
section entitled “Spousal Support,” the trial court stated that it considered the factors enumerated

in Code § 20-108.1. Appellant conceded at oral argument that this was merely a typographical

error and the court meant to cite Code § 20-107.1. Thus, the trial court properly considered the

factors as required.

              Further, the trial court specifically listed factors from Code § 20-107.1(E) that supported

its decision. The trial court stated that it considered its “equitable distribution decision, the

earning capacity of the parties, their education and skills, the parties’ parenting arrangements,

education expenses and health.” The court was not required to go beyond that and quantify or

elaborate exactly what weight or consideration was given to each of the statutory factors. See

Joynes, 36 Va. App. at 420, 551 S.E.2d at 19. Nor was it required to list the factors that weighed

against its award. Accordingly, the trial court did not err in applying the statutory factors.

              In summary, we are unable to determine if the trial court abused its discretion in setting

the amount of spousal support because the appendix lacks a transcript necessary to the review of

the issue. Therefore, this issue is waived on appeal. Moreover, the trial court properly

considered the statutory factors in Code § 20-107.1(E) and set out the factors that supported its

decision. Accordingly, the decision of the trial court is affirmed.1 We deny Srinivasan’s request

for attorney’s fees.

                                                                                                Affirmed.




                                                            
              1
           Srinivasan moved to dismiss this appeal based on the appendix and the lack of the trial
transcript. Because this Court has jurisdiction to hear this case, dismissal is not the proper
remedy. Smith v. Commonwealth, 56 Va. App. 351, 356, 693 S.E.2d 765, 768 (2010) (holding
that this Court cannot “dismiss an appeal except on the grounds that this Court lacks
jurisdiction”). Therefore, we deny Srinivasan’s motion to dismiss.
                                                - 4 -